EXHIBIT 10.1

SIXTH SUPPLEMENTAL INDENTURE

TO 11% SENIOR SECURED ABL DIP NOTES INDENTURE

This Sixth Supplemental Indenture (this “Sixth Supplemental Indenture”), dated
as of April 20, 2018, among TRU Taj LLC (the “Issuer”), TRU Taj Finance, Inc.
(the “Co-Issuer” and, together with the Issuer, the “Issuers”), the guarantors
signatory hereto (the “Guarantor Parties”), and Wilmington Savings Fund Society,
FSB, as trustee (the “Trustee”).

WITNESSETH

WHEREAS, each of the Issuers, Toys “R” Us, Inc., a Delaware corporation, and the
other guarantors set forth on the signature pages thereto have heretofore
executed and delivered to the Trustee an indenture, dated as of September 22,
2017 (as amended through the date hereof, the “Indenture”) providing for the
issuance of the Issuers’ 11% Senior Secured ABL DIP Notes (the “Notes”);

WHEREAS, Section 9.02 of the Indenture provides that, subject to the fulfillment
of certain prerequisites, with the consent of the Holders of a majority of the
principal amount of Notes held by all Holders and upon the request of the
Issuers, the Trustee shall join with the Issuers in the execution of an
amendment or supplement to the Indenture;

WHEREAS, pursuant to Section 9.02 of the Indenture, the Issuers have requested
that the Trustee join with them in the execution of this Sixth Supplemental
Indenture to amend the Indenture pursuant to the terms set forth herein;

WHEREAS, the Issuers represent and warrant to the Trustee that they have
obtained, as attached as Exhibit A hereto, the consent of the Holders of at
least a majority in principal amount of the Notes currently outstanding (the
“Consenting Holders”) to the entry by the Issuers and the Trustee into this
Sixth Supplemental Indenture;

WHEREAS, Section 9.04 of the Indenture provides that a supplemental indenture
becomes effective in accordance with its terms and thereafter binds every
Holder; and

WHEREAS, the Issuers and the Guarantor Parties represent and warrant to the
Trustee that this Sixth Supplemental Indenture has been duly authorized by all
necessary limited liability company or corporate action on the part of the
Issuers and the Guarantor Parties, as applicable.

NOW, THEREFORE, the Issuers, the Guarantor Parties and the Trustee agree as
follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

(2) Amendments.

The Indenture is hereby amended:

(a) by adding a paragraph after the fifth paragraph beginning with “WHEREAS” in
the recitals:

“WHEREAS, the Issuer has requested that the Holders party to the note purchase
agreement, dated on or about April 6, 2018 (the “Second Note Purchase
Agreement”), purchase additional Notes in an aggregate principal amount of
$80,000,000, the net proceeds of which will be funded into the Second Escrow
Account (as defined below) and drawn therefrom according to the terms and
conditions described herein and in Section 5 of the Second Note Purchase
Agreement;”;



--------------------------------------------------------------------------------

(b) by replacing the definition of “Initial Notes” in Section 1.10 with the
following:

““Initial Notes” means the $375,000,000 aggregate principal amount of 11% Senior
Secured ABL DIP Notes issued on the Issue Date (the “First Initial Notes”), the
$34,500,000 aggregate principal amount of 11% Senior Secured ABL DIP Notes
issued on November 1, 2017 (the “Second Initial Notes”), and the $80,000,000
aggregate principal amount of 11% Senior Secured ABL DIP Notes issued on or
about the effective date of the Sixth Supplemental Indenture to this Indenture
(the “Third Initial Notes”).”;

(c) by replacing the definition of “Global Notes” in Section 1.10 with the
following:

““Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, issued in accordance with Section 2.01(b), 2.06(b), 2.06(d),
2.06(i) or Section 2.13 hereof.”;

(d) with respect to the definition of “Permitted Investments” in Section 1.10,
by deleting the word “and” at the end of clause (23), replacing the “.” at the
end of clause (24) with a “;” and adding the word “and” immediately thereafter,
and by adding a new clause (25) to read as follows:

“(25) Investments made in any Restricted Subsidiary of the Issuer or TRU GSO,
LLC (“GSO”)in the form of intercompany loans in order to use the net proceeds
from the sale of the Third Initial Notes in a manner and in an amount consistent
with the terms under which such proceeds were dispersed to the Issuer from the
Second Escrow Account contemplated by the Second Note Purchase Agreement
relating to issuance and sale of such Third Initial Notes; provided, that any
such intercompany loan shall be payable on demand by the obligee of such
intercompany loan.”;

(e) by adding the words “or issued pursuant to the Second Note Purchase
Agreement” immediately after the parenthetical “(and any Second Initial Notes
issued in replacement thereof)” in clause (a) of paragraph (7) of the definition
of “Permitted Liens” in Section 1.10;

(f) by adding the following definitions to Section 1.10 in the appropriate
alphabetical order:

““Second Escrow Account” shall mean the escrow account provided for in the
Second Escrow Agreement.”;

““Second Escrow Agreement” shall mean the escrow agreement, dated on or about
the date of effectiveness of the Sixth Supplemental Indenture to this
Indenture.”;

(g) by adding the following definitions to Section 1.10 in the appropriate
alphabetical order:

““France Opco” means TOYS “R” US SARL, a French société à responsibilité
limitée, with a share capital of EUR 181,961,805, with registered office located
1 Avenue des Lutins ZAC de la Mare aux Loups, 77310 Saint-Fargeau-Ponthierry,
France, and registered with the Trade and Companies Register of Melun under
number 345 404 156, or any successor thereto.”;

 

2



--------------------------------------------------------------------------------

““Propco Pledged Bank Accounts” means the pledged bank accounts (“Comptes
Nantis”) under the bank account pledge agreement (“Convention de nantissement de
comptes bancaires”) entered into between France Propco in its capacity as
pledgor (“Constituant”) and Wilmington Savings Fund Society, FSB in its capacity
as security agent (“Agent des Sûretés”) dated February 27, 2018.”;

““Opco Pledged Bank Accounts” means the pledged bank accounts (“Comptes Nantis”)
under the bank account pledge agreement (“Convention de nantissement de comptes
bancaires”) entered into between France Opco in its capacity as pledgor
(“Constituant”) and Wilmington Savings Fund Society, FSB in its capacity as
security agent (“Agent des Sûretés”) dated November 17, 2017.”;

(h) by adding the definition of “Special Mandatory Redemption Price” to
Section 1.10 as follows:

““Special Mandatory Redemption Price” means 100% of the principal amount of the
Third Initial Notes being redeemed, plus accrued and unpaid interest, if any,
from the issue date of the Third Initial Notes, to, but excluding, the Special
Mandatory Redemption Date.”

(i) by replacing the first sentence of Section 2.01(d) with the following:

“The aggregate principal amount of Notes that may be authenticated and delivered
under this Indenture is (a) on the Issue Date, $375,000,000, (b) on November 1,
2017, $34,500,000, (c) on or about the effective date of the Sixth Supplemental
Indenture to this Indenture, $80,000,000 and (d) the Additional Notes issued
under Section 11.01(d)(3) hereof.”;

(j) by replacing the second sentence of the fourth paragraph of Section 2.01(d)
with the following:

“Except as described under Article 9 hereof, the First Initial Notes, the Second
Initial Notes and the Third Initial Notes offered by the Issuers and any
Additional Notes subsequently issued under this Indenture will be treated as a
single class for all purposes under this Indenture, including waivers,
amendments, redemptions and offers to purchase.”;

(k) by replacing the last paragraph of Section 2.02 with the following:

“The Trustee shall, upon receipt of an Issuer Order (an “Authentication Order”),
authenticate and make the First Initial Notes, the Second Initial Notes and the
Third Initial Notes available for delivery under this Indenture to or upon the
order of the Issuers. In addition, at any time, from time to time, pursuant to
Section 11.01(d)(3) the Trustee shall upon an Authentication Order authenticate
and make any Additional Notes available for delivery under this Indenture to or
upon the order of the Issuers. Such Authentication Order shall specify the
amount of the Notes to be authenticated and shall certify that such issuance is
in compliance with Section 4.10 of this Indenture. The Trustee may appoint an
authenticating agent acceptable to the Issuers to authenticate Notes. An
authenticating agent may authenticate Notes whenever the Trustee may do so. Each
reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with Holders or an Affiliate of the Issuers.”;

 

3



--------------------------------------------------------------------------------

(l) by adding a new paragraph at the end of Section 2.13 as follows:

“The Third Initial Notes will initially be issued in the form of one or more
Global Notes bearing a new CUSIP number. Following the entry of the Final New
DIP Notes Order (as defined in the Second Note Purchase Agreement), and in the
case of Third Initial Notes offered and sold in reliance on Regulation S, after
the applicable Restricted Period, beneficial interests in such Global Notes will
be exchanged for beneficial interests in Global Notes bearing the CUSIP numbers
used for the First Initial Notes pursuant to the applicable DTC procedures.”

(m) by replacing Section 3.07(b) with the following:

“The Issuers may redeem the Notes, in whole or in part, upon notice as described
in Section 3.03, on a redemption date selected in accordance with Section 3.03
(the “Redemption Date”) at a redemption price equal to (x) 104% of the aggregate
principal amount thereof (in the case of Redemption Dates occurring prior to
June 2, 2018) or (y) 103% of the aggregate principal amount thereof (in the case
of Redemption Dates occurring on or after June 2, 2018), in each case of clause
(x) and (y), plus accrued and unpaid interest thereon to, but excluding such
Redemption Date, subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date.”;

(n) by adding a new Section 3.10 as follows:

“Section 3.10. Special Mandatory Redemption.

(a) On the date of issuance of the Third Initial Notes, for the avoidance of
doubt, an amount equal to the net proceeds of the sale of the Third Initial
Notes will be deposited into the Second Escrow Account.

(b) The Third Initial Notes are subject to a special mandatory redemption (the
“Special Mandatory Redemption Event”) if the Bankruptcy Court issues a final
order approving the issuance and sale of less than the full principal amount of
the Third Initial Notes or if the Bankruptcy Court has not issued a final order
approving the issuance and sale of the full principal amount of the Third
Initial Notes prior to 5:00 p.m. (New York City time) on the date that is thirty
(30) calendar days from the date of effectiveness of the Second Note Purchase
Agreement. On the Business Day following the Special Mandatory Redemption Event,
subject to the terms of the Second Escrow Agreement, upon receipt of notice from
the Issuer of the occurrence of the Special Mandatory Redemption Event, the
Escrow Agent shall liquidate the portion of the Escrowed Property (as defined in
the Second Escrow Agreement) needed to pay the Special Mandatory Redemption
Price for the principal amount of Third Initial Notes not approved by the
Bankruptcy Court (the “Disallowed Amount”) and release the Disallowed Amount to
the Trustee.

(c) The Issuer, or upon the receipt of written instructions from the Issuer
accompanied by an Officer’s Certificate, the Trustee, will send a notice of
Special Mandatory Redemption with respect to the Disallowed Amount (a “Special
Mandatory Redemption Notice”) to the Trustee and the Holders of the Third
Initial Notes no later than one Business Day following the Special Mandatory
Redemption Event. The Disallowed Amount will be redeemed at the Special
Mandatory Redemption Price on the date falling two Business Days after the
delivery of the Special Mandatory Redemption

 

4



--------------------------------------------------------------------------------

Notice (the “Special Mandatory Redemption Date”). The Trustee will apply the
Escrowed Property (as defined in the Second Escrow Agreement) released to the
Trustee from the Second Escrow Account to pay the Special Mandatory Redemption
Price for the Disallowed Amount of Third Initial Notes on the Special Mandatory
Redemption Date. In the event the Escrow Property received by the Trustee is for
any reason insufficient to pay the Special Mandatory Redemption Price for the
Disallowed Amount of Third Initial Notes, the Issuers shall be liable for any
deficiency. The Trustee will release to the Issuer any funds remaining after
redemption of the Third Initial Notes.

(d) Upon the deposit of funds sufficient to pay the Special Mandatory Redemption
Price in respect of the Third Initial Notes to be redeemed on the Special
Mandatory Redemption Date with the Trustee on or before such date, such Third
Initial Notes will cease to bear interest on the Special Mandatory Redemption
Date and all rights under such Third Initial Notes to be redeemed shall
terminate. It is understood that, for the avoidance of doubt, the DIP Consent
Fee shall be payable upon the occurrence of a Special Mandatory Redemption
Event.

(e) Except as provided herein, any redemption pursuant to this Section 3.10
shall be made pursuant to the provisions of Sections 3.03, 3.04 and 3.05.

(f) Following the entry of the Final New DIP Notes Order, the approved amount of
Third Initial Notes will not be subject to, and the Issuer will not be required
to effect, a Special Mandatory Redemption Event pursuant to this Section 3.10.”;

(o) by adding the following new paragraph at the end of Section 4.01:

“Each Holder shall earn a fee (the “DIP Consent Fee”) of $15.00 per $1,000
principal amount of Notes held by such Holder immediately upon the receipt of
Bankruptcy Court approval of the Sixth Supplemental Indenture to this
Indenture. The Company shall pay such DIP Consent Fee in cash to the Trustee for
the benefit of each Holder upon the date the principal amount of such Notes is
due and payable, including, without limitation, (i) upon the maturity date of
such Notes, (ii) upon redemption of such Notes (including upon the occurrence of
a Special Mandatory Redemption Event), (iii) upon the acceleration of such Notes
or (iv) upon any other satisfaction of the Company’s obligation to pay such
principal amount (whether under a plan of reorganization or otherwise). The
Company shall deposit the cash with the Trustee to fund the DIP Consent Fee
concurrently with the deposit of funds for repayment of such Notes.”;

(p) by replacing Section 4.03 with the following:

“Section 4.03 Reports and Other Information. So long as any Notes are
outstanding, the Parent shall furnish, without cost, to each Holder of Notes and
shall make available on the website referred to in clause (d) of this
Section 4.03 below:

(a) all quarterly and annual financial information (excluding exhibits) that
would be required to be contained in a filing with the SEC on Forms 10-Q and
10-K if the Parent were required to file such Forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” that
describes the financial condition and results of operations of the Parent and
its consolidated Subsidiaries and, with respect to the annual information only,
a report thereon by the Parent’s certified independent accountants; and

(b) the information (excluding exhibits) required to be contained in all current
reports that would be required to be filed with the SEC on Form 8-K if the
Parent were required to file such reports,

 

5



--------------------------------------------------------------------------------

in each case within the time periods specified in the SEC’s rules and
regulations if the Parent were a “non-accelerated filer” as defined in the
applicable rules and regulations of the SEC; provided, however that the
provisions of this paragraph shall be satisfied if the Parent makes available on
the website referred to in clause (d) of this Section 4.03 below reports
containing such information within (i) 97 days after the end of the Parent’s
previous fiscal year with respect to annual reports and (ii) 60 days after the
end of the Parent’s last fiscal quarter with respect to quarterly reports.

In addition, the Parent will include in the annual and quarterly reports
described in Section 4.03(a) hereof, or otherwise furnish, annual financial
information for the most recently completed fiscal year and quarterly financial
information for the most recently completed fiscal quarter and interim period,
in each case for the Issuer or for Toys “R” Us, Europe, LLC or any other parent
company of the Issuer that is a subsidiary of the Parent, substantially
consistent with the presentation of such financial information in the Offering
Memorandum under the caption “Summary Historical Condensed Consolidated
Financial Data”; provided that such financial information may be presented for
Toys “R” Us, Europe, LLC or any other such parent company, in lieu of the
Issuer, only if (i) the Issuer is a Wholly-Owned Subsidiary of Toys “R” Us,
Europe, LLC or such other parent company and (ii) Toys “R” Us, Europe, LLC or
such other parent company has no material assets or operations other than in
connection with acting as a direct or indirect holding company for the Issuer.

Notwithstanding the foregoing, no such reports shall be required to comply with
(a) sections 302, 906 and 404 of the Sarbanes-Oxley Act of 2002 and Items 307,
308 and 402 of Regulation S-K, (b) Regulation G under the Exchange Act or
Item 10(e) of Regulation S-K with respect to any “non-GAAP” financial
information contained therein, (c) Rule 3-10 or Rule 3-16 of Regulation S-X
(including, without limitation, Rule 3-10(a) to the extent such Rule would
otherwise require the provision of financial statements of the Issuer or any
Guarantor other than consolidated financial statements of the Parent) or
(d) Rule 5-04 of Regulation S-K relating to the provision of parent-only
financial statements.

For so long as any Notes remain outstanding, the Issuer shall furnish to the
Holders and to securities analysts, market makers and bona fide prospective
investors that certify that they are qualified institutional buyers, upon their
request, the information described above as well as, so long as the Notes
constitute “restricted securities” as defined in Rule 144(a)(3) under the
Securities Act, all information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

If at any time any direct or indirect parent of the Parent becomes a Guarantor
(there being no obligation of any such parent to do so), the reports,
information and other documents required to be furnished to Holders of the Notes
pursuant to this Section 4.03 and made available on the website referenced in
clause (d) of this Section 4.03(d) may, at the option of the Parent, be
furnished by and be those of such parent rather than the Parent; provided that
the same is accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to such parent and its
subsidiaries other than the Parent and its Subsidiaries, on the one hand, and
the information relating to the Parent and its Subsidiaries, on the other hand.

(c) In addition, the Issuer will provide without cost to the Holders on the
website referred to in clause (d) of the Section 4.03 below:

(1) on or before the 25th Business Day after the end of each fiscal month of the
Issuer, commencing with the fiscal month ending on or about December 31, 2017,
the information required by Schedule D hereto, provided that (i) Holders shall
only be provided the information contemplated to be provided on a

 

6



--------------------------------------------------------------------------------

“public” basis by such Schedule D and (ii) information contemplated by such
Schedule D to be provided on a quarterly basis only need be provided with
respect to the end of each completed fiscal quarter of the Issuer; and

(2) copies of all reports or other materials provided to lenders under the Toys
Delaware Term Loan DIP Facility that are provided to “public side” lenders, at
the time such reports or other materials are provided.

(d) So long as any Notes are outstanding, the Issuers will also maintain a
website to which the Trustee, securities analysts or market makers, beneficial
owners of the Notes or prospective purchasers of beneficial ownership of the
Notes or other securities of the Issuers or their Subsidiaries are given access
(subject to reasonable confidentiality restrictions) and to which all of the
reports and other information required by this “Reports and Other Information”
covenant are posted, unless they are otherwise publicly filed with the SEC, and
the posting of such reports to such website shall satisfy the above reporting
requirements. Such website may be password protected so long as such password is
made available to the Trustee, securities analysts or market makers, beneficial
owners of the Notes and bona fide prospective purchasers of beneficial ownership
of the Notes or other securities of the Issuers or their Subsidiaries.

Beginning with the quarter ending May 5, 2018, Parent shall no longer be
required to provide reports with respect to Parent and its Subsidiaries pursuant
to paragraphs (a) and (b) above (“Parent Reports”), and the Issuer shall be
required to provide reports with respect to the Issuer and its Subsidiaries
(including, for the avoidance of doubt, information for the comparable periods
during the fiscal year ended February 3, 2018) corresponding to the Parent
Reports that would have otherwise been required to be provided by Parent, and no
separate financial information of the Issuer substantially consistent with the
presentation of financial information in the Offering Memorandum under the
caption “Summary Historical Condensed Consolidated Financial Data” shall be
required.

Reports and any other information of the Parent or the Issuers, if any,
delivered to the Trustee should be considered for informational purposes only
and the Trustee’s receipt of such shall not constitute constructive notice of
any information contained therein or determinable from information contained
therein, including the Issuers’ or the Parent’s compliance with any of their
covenants hereunder (as to which the Trustee is entitled to rely exclusively on
Officer’s Certificates). The Trustee shall not be obligated to (i) monitor or
confirm, on a continuing basis or otherwise, the Parent’s or the Issuers’
compliance with the covenants described herein or with respect to any reports or
other information filed with the SEC or EDGAR or posted on any website under
this Indenture, (ii) provide the Holders of the Notes with any of the reports or
other information required by this “Reports and Other Information” covenant, or
(iii) participate in any conference calls.”;

(q) by replacing the words “the Notes and the Guarantees issued on the Issue
Date” in Section 4.10(b)(2)(i) and Section 4.10(c)(3)(A) with the words “up to
$455.0 million of Notes and any Guarantees thereof.”;

(r) by adding the sentence, “For the avoidance of doubt, for purposes of the
allocation provisions of this Section 4.10, the Notes issued on the Issue Date,
the Second Initial Notes and the Third Initial Notes shall be allocated to
Section 4.10(b)(2)(i) and Section 4.10(c)(3)(A).” at the end of Section 4.10.;

(s) by replacing Section 4.23 with the following:

 

7



--------------------------------------------------------------------------------

“Section 4.23. Use of Proceeds. Subject in all respects to the DIP Order, on the
Issue Date, (i) the net proceeds from the issuance and sale of the First Initial
Notes (less the amount described in clause (ii)) will be funded into the Escrow
Account and (ii) $96.0 million of the net proceeds from the issuance and sale of
the First Initial Notes will be wired to the Issuer at the Issuer’s account as
described on Schedule 1 attached to the Note Purchase Agreement related to the
sale of the First Initial Notes. After the Issue Date, the Requisite Holders
will direct the Trustee to direct the Escrow Agent to release funds from the
Escrow Account in accordance with the terms of the Escrow Agreement and in the
amounts and subject to satisfaction of the conditions described in Section 5
under the Note Purchase Agreement. Prior to the Trustee taking any action under
this Section 4.23 and the Escrow Agreement, the Requisite Holders will provide
the Trustee with written instructions directing the Trustee to take such action
and, with respect to any beneficial owner of First Initial Notes that has signed
such written instructions as a Holder, such beneficial owner of First Initial
Notes shall supply to the Trustee a letter from the custodian for such
beneficial owner of the First Initial Notes, with a medallion guaranteed
signature, evidencing that such beneficial owner is a Holder of the First
Initial Notes or such other evidence upon which the Trustee determines (in its
sole and absolute discretion) it may reasonably rely. The Trustee may
conclusively rely without liability on the written instructions, custodial
letter and any other documents provided under this Section 4.23.

On the date of effectiveness of the Sixth Supplemental Indenture to this
Indenture, the net proceeds of the issuance and sale of the Third Initial Notes
will be funded into the Second Escrow Account. After the date of effectiveness
of the Sixth Supplemental Indenture to this Indenture, the Designated Person (as
defined in the Second Note Purchase Agreement) shall be entitled to direct the
Escrow Agent to release funds from the Second Escrow Account in accordance with
the terms of the Second Escrow Agreement and in the amounts and subject to
satisfaction of the conditions described in Section 5 under the Second Note
Purchase Agreement.”;

(t) by replacing Section 4.26 with the following:

“Section 4.26. Investments to Use Agreed On-Lending Principles. Any Investment
in any Person that is made by the Issuer or any Restricted Subsidiary directly
or indirectly using the proceeds of the Notes shall otherwise comply with this
Indenture and shall comply with the Agreed On-Lending Principles, except that
the net proceeds from the sale of the Third Initial Notes may be lent to
Restricted Subsidiaries in Asia that are not Guarantors and GSO for use in a
manner and in an amount consistent with the terms under which such proceeds were
disbursed to the Issuer from the Second Escrow Account contemplated by the
Second Note Purchase Agreement and shall not otherwise be required to comply
with the Agreed On-Lending Principles.”; and

(u) by adding the words “, the Second Escrow Agreement” after “Escrow Agreement”
each time “Escrow Agreement” appears in Section 11.01(b).

(v) by adding a new Section 4.28:

4.28. Propco Pledged Bank Accounts. Notwithstanding any provision of the Notes
Documents (including, for the avoidance of doubt, the Security Documents) to the
contrary, on and after the date hereof, (i) France Opco (as defined below) shall
be able to hold all of its cash in bank accounts that are free of any liens; and
(ii) France Propco shall hold €3.5 million in the Propco Pledged Bank Accounts
(as defined below). Upon satisfaction of the condition referred to in
(ii) above, any defaults arising prior to the date hereof relating to the funds
required to be deposited in the Propco Pledged Bank Accounts or the Opco Pledged
Bank Accounts on the date hereof shall be cured for all purposes under this
Indenture and the Notes Documents (including the Security

 

8



--------------------------------------------------------------------------------

Documents). The amount of cash in excess of €3.5 million as of April 10, 2018
shall be held by France Propco in non-pledged bank accounts until distributed to
France Opco within one month following the date hereof by way of cash dividend,
capital reduction or intragroup loan. Any other amounts received by France
Propco on or after April 10, 2018 and any amounts held by France Propco after
the one month period following the date hereof shall be held in the Propco
Pledged Bank Accounts. The Holders of Notes hereby agree that the Propco Pledged
Bank Accounts shall be subject to bank mandates in accordance with that certain
Fourth Supplemental Indenture to the indenture dated as of August 16, 2016
governing the Issuers’ 12% Senior Secured Notes due 2021, and will provide any
necessary authorization, assistance or confirmation for that purpose, including
to the Société Générale Group or other bank managing the Propco Pledged Bank
Accounts.

(3) Third Initial Notes Issuance. At or subsequent to the date hereof, the
Company will issue the Third Initial Notes. The Third Initial Notes issued
pursuant to this Sixth Supplemental Indenture constitute Initial Notes and will
be part of the series of Notes established pursuant to the Indenture. Except for
the date of issuance, the issue price and having interest initially accrue from
the most recent date interest on the First Initial Notes was paid prior to the
issuance of the Third Initial Notes, the Third Initial Notes shall have the same
terms and conditions in all respects as the First Initial Notes issued on the
Issue Date. The aggregate principal amount of Third Initial Notes to be issued
shall be $80,000,000.

(4) Effectiveness. This Sixth Supplemental Indenture shall be operative and
effective as of the date hereof.

(5) Effect of Sixth Supplemental Indenture. The Indenture shall be supplemented
in accordance with paragraph (4) hereof, and this Sixth Supplemental Indenture
shall form a part of the Indenture for all purposes, every Holder of Notes
heretofore or hereafter authenticated and delivered under the Indenture shall be
bound by the terms of this Sixth Supplemental Indenture upon its effectiveness.

(6) Indenture Remains in Full Force and Effect. Except as amended and
supplemented hereby, all provisions in the Indenture shall remain in full force
and effect. As amended and supplemented hereby, the Indenture is in all respects
ratified and reaffirmed by the Issuers and the Guarantor Parties.

(7) New York Law to Govern. THIS SIXTH SUPPLEMENTAL INDENTURE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF).

(8) Counterparts. This Sixth Supplemental Indenture may be executed in any
number of counterparts, each of which shall be an original; but such
counterparts shall together constitute but one and the same instrument.

(9) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

(10) Trustee Disclaimer. The Trustee has accepted the amendments to the
Indenture effected by this Sixth Supplemental Indenture and agrees to execute
the trust created by the Indenture as hereby amended, but only upon the terms
and conditions set forth in the Indenture, including the terms and provisions
defining and limiting the liabilities and responsibilities of the Trustee, and,
without limiting the generality of the foregoing, the Trustee shall not be
responsible in any manner whatsoever for or with respect to any of the recitals
or statements contained herein, all of which recitals or statements are made
solely by the Issuers and the Guarantor Parties.

(11) Successors. All agreements of the Issuers and the Guarantor Parties in this
Sixth Supplemental Indenture shall bind their successors. All agreements of the
Trustee in this Sixth Supplemental Indenture shall bind its successors.

 

9



--------------------------------------------------------------------------------

(12) Certain Duties and Responsibilities of the Trustee. In entering into this
Sixth Supplemental Indenture, the Trustee shall be entitled to the benefit of
every provision of the Indenture and the Notes relating to the conduct of or
affecting the liability or affording protection to the Trustee, whether or not
elsewhere herein so provided.

(13) Severability. In case any provision in this Sixth Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired hereby.

(14) Reaffirmation.

Each of the Issuers will use their reasonable best efforts to cause France
Propco and France Opco to acknowledge this Sixth Supplemental Indenture and each
of the Issuers will, and will use their reasonable best efforts to cause each
Guarantor or, as applicable, Grantor (as such term is defined in the Collateral
Trust Agreement and used here and below) other than France Propco and France
Opco to, execute a reaffirmation agreement, to the extent not prohibited by
applicable local law and subject to the limitations included in the Indenture,
any Supplemental Indenture or any Security Document, within two weeks of the
date hereof in the case of any Guarantor organized under the laws of England and
Wales or Germany, and within one week of the date hereof in the case of any
other Guarantor, Grantor or the Issuers, in each case substantially in the
following form:

Each of the Issuers and each Guarantor named below, subject to the limitations
under applicable local law and included in the Indenture, any Supplemental
Indenture or any Security Document, by their signature, hereby (a) agrees that,
notwithstanding the effectiveness of this Sixth Supplemental Indenture, the
Security Documents continue to be in full force and effect and (b) affirms and
confirms its guarantee of the Guaranteed Obligations and the pledge of and grant
of a security interest in its assets as Collateral pursuant to the Security
Documents to secure the Secured Obligations or the DIP Obligations (as such term
is defined in the Collateral Trust Agreement), all as provided in the Security
Documents as originally executed, and acknowledges and agrees that such
guarantee, pledge and grant continue in full force and effect in respect of, and
to secure, such Guaranteed Obligations and Secured Obligations and DIP
Obligations (as such term is defined in the Collateral Trust Agreement) under
the Indenture and the Security Documents.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Supplemental
Indenture to be duly executed, all as of the date first above written.

 

TRU TAJ LLC By:  

/s/ Matthew Finigan

  Name:     Matthew Finigan   Title:       Vice President - Treasurer

 

TRU TAJ FINANCE, INC. By:  

/s/ Matthew Finigan

  Name:     Matthew Finigan   Title:       Vice President - Treasurer

 

WILMINGTON SAVINGS FUND
SOCIETY, FSB, as Trustee By:  

/s/ Geoffrey J. Lewis

  Name:     Geoffrey J. Lewis   Title:       Vice President



--------------------------------------------------------------------------------

TOYS “R” US, INC. By:  

/s/ Matthew Finigan

  Name:     Matthew Finigan   Title:       Vice President - Treasurer

 

TOYS “R” US EUROPE, LLC By:  

/s/ Matthew Finigan

  Name:     Matthew Finigan   Title:       Vice President - Treasurer

 

TRU TAJ HOLDINGS 1, LLC By:  

/s/ Matthew Finigan

  Name:     Matthew Finigan   Title:       Vice President - Treasurer

 

TRU TAJ HOLDINGS 3, LLC By:  

/s/ Matthew Finigan

  Name:     Matthew Finigan   Title:       Vice President - Treasurer

 

TRU TAJ (EUROPE) HOLDINGS, LLC By:  

/s/ Matthew Finigan

  Name:     Matthew Finigan   Title:       Vice President - Treasurer